t c memo united_states tax_court betty j shackelford petitioner v commissioner of internal revenue respondent docket no filed date roderick l mackenzie for petitioner daniel j parent and kathryn k vetter for respondent memorandum opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax respondent further determined an accuracy-related_penalty pursuant to sec_6662 a in the amount of dollar_figure 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner's correct filing_status for the taxable_year was single or married filing separate whether petitioner's schedule c gross_receipts were understated by dollar_figure whether petitioner is entitled to certain schedule c deductions for the taxable_year whether petitioner is entitled to a charitable_contribution_deduction in the amount of dollar_figure and whether petitioner is liable for the accuracy-related_penalty for negligence or substantial_understatement_of_income_tax pursuant to sec_6662 for the taxable_year some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and attached exhibits are incorporated herein by this reference background at the time petitioner filed her petition in this case she resided in roseville california petitioner is a certified vocational rehabilitation counselor during petitioner operated shackelford vocational rehabilitation services as a sole_proprietorship hereinafter referred to as petitioner's business petitioner maintained a business checking account with wells fargo bank in marysville california she used the deposits to this account to determine her schedule c gross_receipts for tax purposes as a vocational rehabilitation counselor petitioner worked with clients who were injured on the job and helped them find new employment petitioner would evaluate each client establish a plan for the client ie job placement a school or training program or establishing self-employment and monitor the progress of the client one-half to two-thirds of petitioner's clients were hispanic thus it was often necessary for petitioner to communicate in spanish with her clients--both orally and in writing although petitioner could speak spanish and could draft an informal letter or document in spanish she could not write in spanish well enough to draft a formal document thus she would have to draft such documents in english and hire someone to translate them into spanish petitioner and richard maynard mr maynard went through a marriage ceremony on date and the marriage certificate was filed on date with the assistance of separate counsel petitioner and mr maynard entered into a prenuptial agreement on date petitioner filed an inventory of separate_property in placer county california on date during petitioner and mr maynard resided together and held themselves out as being married on date petitioner filed a petition in the superior court in el dorado county california requesting an annulment of her marriage on the basis of fraud an uncontested hearing was held on date and a judgment of nullity was entered effective on that date during mr maynard was a certified_public_accountant and a partner in maynard mcdonald an accounting firm maynard mcdonald provided payroll services for petitioner's business a checking account in the name of maynard mcdonald trust was maintained at the bank of alex brown the purpose of the trust account was to handle funds for maynard mcdonald partnership clients funds deposited into the account were not included in the income of maynard mcdonald partnership renata reeves hernandez renata is petitioner's daughter during most of renata resided in albuquerque new mexico renata moved to marysville california in date prior to moving to california in renata translated english letters and documents into spanish for use in petitioner's business petitioner would mail or fax the documents to renata in albuquerque and renata would translate and return them after renata moved to california in she went to work for petitioner's business as a translator and a job developer working with petitioner's hispanic clients for purposes of convenience the additional findings_of_fact with respect to respondent's specific determinations will be combined with our discussion of each issue marital status on her federal_income_tax return petitioner designated her filing_status as single the first issue for decision is whether petitioner's correct filing_status for the taxable_year was single or married filing separate as a preliminary matter however we must determine which party bears the burden_of_proof on this issue generally the burden_of_proof is on the taxpayer rule a 290_us_111 respondent bears the burden_of_proof however with respect to any new_matter increases in deficiency and affirmative defenses pleaded in the answer rule a an assertion in an amended answer is treated as a new_matter when it either increases the original deficiency or requires the presentation of different evidence 93_tc_500 77_tc_881 the assertion of a new_theory that merely clarifies or develops the original determination is not a new_matter in respect of which respondent bears the burden_of_proof wayne bolt nut co v commissioner supra achiro v commissioner supra 61_tc_744 in her notice_of_deficiency respondent determined a deficiency in petitioner's income_tax of dollar_figure and an accuracy- related penalty of dollar_figure on date respondent filed a motion for leave to file an amendment to answer which this court granted in her amended answer respondent asserted a deficiency in petitioner's income_tax of dollar_figure and an addition_to_tax of dollar_figure based on respondent's revised determination that petitioner's correct filing_status was married filing separate rather than single respondent's assertion in the amended answer clearly increased the original deficiency in addition the new assertion requires the presentation of different evidence regarding petitioner's marital status accordingly we find that the issue of petitioner's filing_status is a new_matter in respect of which the burden_of_proof falls on respondent the determination of whether an individual is married shall be made as of the close of the taxable_year sec_7703 a person who is married may file a joint_return with his or her spouse or may file separately however a married_person may not file as an unmarried individual sec_1 c and d marital status for federal tax purposes is defined by state law 64_tc_552 affd 550_f2d_1201 9th cir 28_tc_756 affd in part and remanded in part 267_f2d_195 9th cir thus we must look to california law to determine whether petitioner was married as of the close of the taxable_year petitioner and mr maynard were married on date and the marriage certificate was filed on date as of the close of petitioner and mr maynard were residing together and were holding themselves out as being married on date however petitioner filed a petition in the superior court in el dorado county california requesting an annulment of a voidable marriage on the basis of fraud pursuant to section d of the california code a judgment of nullity was entered effective on date petitioner argues that the effect of the judgment of nullity is to render her marriage void from its inception and that her filing as single for was not in error in general an annulment decree has the effect of declaring a marriage void ab initio under the law of california it thus relates back to erase the marriage from the outset sefton v sefton p 2d cal see cal family code sec a west however the doctrine_of relation back is not without its exceptions the doctrine is a legal fiction that was fashioned by the courts to do substantial justice as between the parties to a voidable marriage sefton v sefton supra pincite a judgment of nullity of marriage is conclusive only as to the parties to the proceeding and those claiming under them cal family code sec b west thus the supreme court of california warns that in cases involving the rights of third parties courts have been especially wary lest the logical appeal of the fiction should obscure fundamental problems and lead to unjust or ill-advised results respecting a third party's rights sefton v sefton supra pincite see also 583_f2d_1102 2sec d of the cal civil code was repealed effective date that section was replaced with sec_2210 of the cal family code without substantive change 9th cir powers v fox cal rptr ct app interinsurance exch of the auto club v velji cal rptr ct app in the present case petitioner filed her petition for an annulment of a voidable marriage only months prior to the trial of this case up until that time she held herself out as being married we do not think that petitioner's current attempt to claim that she was single during as a result of the judgment of nullity promotes the purposes for which the relation-back doctrine was intended accordingly we hold that the judgment of nullity in the present case does not relate back to the date of the marriage and therefore is not binding on the commissioner for purposes of petitioner's federal_income_tax filing_status understatement of gross_receipts petitioner determined her schedule c gross_receipts based upon deposits into her business bank account respondent increased petitioner's gross_receipts by dollar_figure in the notice_of_deficiency petitioner concedes she understated her gro sec_3respondent also argues that petitioner's securing of an uncontested annulment constituted a sham_transaction designed to manipulate her marital status for federal tax purposes and thus should not be given effect respondent points to the timing of the petition for nullity of marriage which was shortly after respondent informed petitioner by letter that she intended to raise petitioner's marital status as an issue as support for this contention however as a result of our holding we see no reason to look behind the state court's judgment receipts by dollar_figure respondent concedes dollar_figure of the adjustment to petitioner's gross_receipts the remaining dollar_figure still in issue will be determined by whether the proceeds from the sale of petitioner's automobile were deposited into the business account in november or date petitioner sold an automobile that she had used in her business for dollar_figure petitioner reported the sale of the automobile on form_4797 sales of business property which was attached to her federal_income_tax return petitioner claims that the dollar_figure was also deposited to her business bank account and should not be included again as business gross_receipts respondent disputes petitioner's claim that the sales proceeds were deposited into petitioner's business bank account beyond her own self-serving testimony petitioner offered no evidence to establish that the proceeds from the sale of the automobile were deposited into her business bank account although petitioner points to her filing of the form_4797 to corroborate her testimony the filing of this form does not prove that the proceeds were deposited into her business bank account accordingly we hold that petitioner failed to prove respondent's determination erroneous and sustain respondent's determination of gross_receipts as modified by the parties' respective concessions see 266_f2d_698 9th cir remanding tcmemo_1957_129 87_tc_74 additional schedule c deductions deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deductions claimed rule a 292_us_435 taxpayers are required to maintain records that are sufficient to substantiate claimed deductions sec_6001 sec_162 generally allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business such expenses must be directly connected with or pertain to the taxpayer's trade_or_business sec_1_162-1 income_tax regs the determination of whether an expenditure satisfies the requirements of sec_162 is a question of fact 320_us_467 petitioner claims that she is entitled to a deduction in the amount of dollar_figure which she originally reported as cost_of_goods_sold on her schedule c and which was disallowed by respondent the dollar_figure amount represented the sum of checks drawn on petitioner's business bank account these checks were made payable to her husband mr maynard and consisted of six checks for dollar_figure six checks for dollar_figure a check for dollar_figure and a check for dollar_figure the checks were deposited into the trust account of maynard mcdonald petitioner alleges that these amounts were paid to mr maynard for consulting services he provided for her business petitioner testified that mr maynard advised her with respect to equipment hiring practices and marketing in addition to advising her with respect to specific clients petitioner further testified that the state of california required that she utilize the type of services performed by mr maynard respondent on the other hand argues that petitioner has failed to meet her burden of proving that these amounts were paid to mr maynard for consulting services respondent contends that any services that mr maynard may have performed would not have warranted the large amount_paid to him respondent urges us to view this as a family situation and suggests that the dollar_figure was simply a transfer of money between petitioner and her husband these very same payments totaling dollar_figure from petitioner to her husband are also at issue in a separate case involving petitioner's husband--maynard v commissioner docket no that case was originally scheduled for trial on date at carson city nevada when that case was called the parties in that case filed a stipulation disposing of some but not all of the issues and we granted mr maynard's motion to continue his case the case was subsequently tried before judge gerber on date one of the issues in mr maynard's case was whether he fraudulently failed to report the dollar_figure he received from petitioner the commissioner's answer in that case alleged 4petitioner's case was tried on date in carson city nevada during shackelford vocational rehabilitation services svrs wrote checks payable to petitioner totalling dollar_figure for consulting services petitioner did not report any of these amounts as income on his income_tax return in his reply mr maynard denied that he failed to report any of these amounts as income on his income_tax return in the stipulation filed on date in mr maynard's case the parties stipulated the following during maynard received dollar_figure from shackelford vocational services for consulting services petitioner concedes that this amount is income to him the commissioner's allegations and the stipulation in maynard v commissioner docket no clearly set forth the factual basis upon which the commissioner relies in that case ie that the payments to mr maynard were for consulting services this stipulation is inconsistent with respondent's position in the instant case ie that the payments were not for consulting services or were in excess of what was warranted by whatever nominal consulting services mr maynard rendered to petitioner we agree with respondent that any portion of these payments in excess of those made as reasonable_compensation for consulting services would be personal intrafamily transfers however such personal intrafamily transfers would not be taxable_income to mr maynard 5the difference between this amount and the amount at issue in the instant case is equal to the dollar_figure check which we have previously mentioned but as we have noted respondent has stipulated and therefore established in mr maynard's case that the payments were for consulting services and that the entire dollar_figure is includable in mr maynard's taxable_income this stipulation is obviously advantageous to the commissioner in mr maynard's case and in accordance with the stipulation the court will redetermine mr maynard's tax_deficiency by including the payments in his taxable_income the inconsistency between the commissioner's stipulation in maynard v commissioner docket no that the payments to mr maynard were income from consulting services and her position in the present case that the exact same payments were not for consulting services is one that we find most troublesome at trial neither party in this case mentioned the stipulation in mr maynard's case and except for an oblique reference to that stipulation in petitioner's reply brief there was no argument about its legal implications for petitioner in her reply brief petitioner asks us to take judicial_notice of the stipulation in mr maynard's case but makes no argument as to how we can turn a stipulation in one case into a finding of fact in another of course this court may take judicial_notice of its own records including any pleadings and stipulations filed by the parties but 6see andrews v commissioner aftr2d 9th cir 7see 811_f2d_1453 n 11th continued rule e provides that a stipulation and the admissions therein shall be binding and have effect only in the pending case and not for any other purpose and cannot be used against any of the parties thereto in any other case or proceeding while we may not take a stipulated fact in one case and use it to find facts in another case we think that we do have the ability to prevent inconsistent results in the situation before us we have previously held that we may apply equitable principles to decide a matter over which we have jurisdiction 92_tc_776 such equitable principles include the doctrine_of judicial estoppel 861_f2d_469 6th cir revg tcmemo_1987_261 100_tc_17 the doctrine_of judicial estoppel protects the integrity of the judicial process by preventing a party from successfully asserting one position before a court and thereafter asserting a completely contradictory position before the same or another court merely because it is now in that party's interest to do so reynolds v commissioner supra pincite huddleston v commissioner supra pincite such manipulation of the judicial process has been characterized by the courts as cynical gamesmanship to suit continued cir 631_f2d_118 9th cir st louis bapti605_f2d_1169 10th cir judicial_notice is particularly applicable to the court's own records of prior litigation closely related to the case before it st louis baptist temple inc v fdic supra pincite an exigency of the moment 911_f2d_1214 6th cir blowing hot and cold 667_f2d_1162 n 4th cir and playing fast and loose with the courts 203_f2d_510 3d cir in order to invoke judicial estoppel against a party that party's contrary position must have previously been accepted by the court which means only that the court must have adopted a position urged by the party either as a preliminary matter or as a part of a final disposition in the tax_court a stipulation is treated as a conclusive admission by the parties and the court will not permit a party to change or contradict a stipulation except in extraordinary circumstances rule e thus while this court has not yet decided the ultimate matter in mr maynard's case the court will certainly find that mr maynard received dollar_figure from petitioner in for consulting services and that this amount is includable in mr maynard's taxable_income for such a finding supports the commissioner's position in mr maynard's case under these circumstances the fact that the court has yet to issue an opinion or render a decision in mr maynard's case should not acceptance by a court does not mean that the party being estopped prevailed in the prior proceeding with regard to the ultimate matter in dispute but rather only that a particular position or argument asserted by the party in the prior proceeding was accepted by the court 100_tc_17 9both the commissioner and mr maynard agree to this finding in their respective briefs prevent us from applying the doctrine_of judicial estoppel accordingly we hold that respondent is judicially estopped from claiming that the payments to mr maynard were not fees for his consulting services it follows that petitioner is entitled to a deduction for the dollar_figure petitioner claimed a deduction in the amount of dollar_figure for expenses_incurred in moving renata's possessions from new mexico to california petitioner also claimed a deduction in the amount of dollar_figure for an airline ticket to albuquerque new mexico so that she could assist in moving renata and renata's daughter in addition petitioner claimed a deduction in the amount of dollar_figure for a room at the geronimo motel in flagstaff arizona where the three of them stayed on their way to california renata had wanted to return to california but had no money petitioner wanted renata to work for her and after moving to california in renata went to work for petitioner's business as a translator and a job developer in general where an expenditure is primarily associated with business purposes and personal benefit is distinctly secondary and incidental the expenditure may be deducted under sec_162 55_tc_94 25_tc_463 conversely if an expenditure is primarily motivated by personal considerations no deduction will be allowed 36_tc_879 33_tc_838 while we agree that petitioner wanted her daughter to come to california and work for her petitioner has failed to establish that the moving_expenses were incurred primarily for business purposes and that personal considerations were distinctly secondary we therefore uphold respondent's disallowance of any deduction for moving_expenses petitioner claimed a deduction in the amount of dollar_figure for payment of a deposit and the first month's rent for an apartment for renata in california petitioner contends that these expenditures were an agreed upon condition of renata's employment renata was barely able to pay her last month's rent and had no money to rent an apartment in california petitioner contends that these expenditures were therefore necessary to facilitate renata's relocation to california and her employment with petitioner petitioner has failed to establish that these expenditures were incurred primarily for business reasons and not primarily motivated by personal considerations and we uphold respondent's disallowance of a deduction for them henry v commissioner supra larrabee v commissioner supra petitioner claimed a deduction for a check in the amount of dollar_figure payable to maynard mcdonald and for a check in the amount of dollar_figure payable to gold country financial inc petitioner argues that the expenditures were for health insurance for renata which petitioner contends was an agreed upon condition of renata's employment the check written to gold country financial inc bears the notation insurance however petitioner did not offer or provide health insurance to any other employee moreover petitioner has provided no evidence that a check written to maynard mcdonald substantiates an employee health insurance expense we find that petitioner has failed to establish that these expenditures were incurred primarily for business reasons henry v commissioner supra larrabee v commissioner supra petitioner claimed a deduction for a check in the amount of dollar_figure payable to renata petitioner contends that the check represented reimbursement of mileage incurred by her employee the check bears the notation mileage however it was not petitioner's practice to reimburse employees for mileage in a separate check instead employees reported mileage on their biweekly time sheets and were reimbursed in their regular pay checks this practice applied to renata as well petitioner has provided no credible_evidence to explain why this particular reimbursement was handled out of the ordinary course accordingly we uphold respondent's disallowance of this deduction petitioner claimed a deduction for payments of dollar_figure and dollar_figure to florin road nissan as a downpayment for a car for renata petitioner testified that it was necessary for renata to travel as part of her job responsibilities petitioner further testified that after renata had been working for a few weeks her car failed and petitioner agreed to help renata purchase a new car to facilitate her business-related travel petitioner handled the expenditure as an advance against renata's mileage reimbursement however as noted above shortly after making the downpayment for the car petitioner wrote a check to renata for dollar_figure which she claimed was for mileage reimbursement we are not required to accept petitioner's inconsistent and self-serving testimony as gospel tokarski v commissioner t c pincite we therefore sustain respondent's determination with respect to the automobile expenditures petitioner claimed a deduction for a check in the amount of dollar_figure made payable to rich fuidge morris sanbrook the only evidence that petitioner offered to substantiate the business_purpose for this expenditure was her general statement that the amount was paid for legal fees related to her businessdollar_figure we do not think that such a general statement is sufficient to endow the expenditure with a business_purpose 50_tc_177 affd 409_f2d_1359 2d cir accordingly the deduction for legal fees is disallowed 10after petitioner testified that rich fuidge morris sanbrook was the name of a law firm in marysville california she testified as follows q a q a q a q and did you pay them dollar_figure yes and was that for business or personal it was legal fees business legal fees related to what business do you remember specifically what business aspect it was paid for a i--i talked about my business in general i don't recall the specific petitioner also claimed certain travel expense deductions for business-related travel and automobile expense deductions which respondent has disallowed sec_162 allows a deduction for all ordinary and necessary travel_expenses paid_by a taxpayer during the taxable_year while traveling away from home in pursuit of a trade_or_business a travel expense deduction is disallowed if the taxpayer does not satisfy the substantiation requirements of sec_274 through either adequate_records or the taxpayer's own detailed statement that is corroborated by sufficient evidence sec_274 also applies to listed_property which includes any passenger_automobile sec_274 sec_280f at a minimum the taxpayer must substantiate the amount of the expense the time and place such expense was incurred the business_purpose of the expense and the business relationship to the taxpayer of any persons entertained sec_274 the regulations further clarify the stringent substantiation requirements of sec_274 a taxpayer generally must substantiate each expenditure by producing adequate_records or sufficient evidence to corroborate his or her own statement sec_1_274-5t temporary income_tax regs fed reg date the adequate_records standard requires that a taxpayer maintain an account book diary log statement of expense or other similar record that contains entries of expenditures made at or near the time of the expenditure in addition a taxpayer must supply documentary_evidence such as receipts or paid bills sec_1_274-5t i - iii temporary income_tax regs fed reg date alternatively taxpayers who are unable to satisfy the adequate_records requirement are still entitled to a deduction for expenses that they can substantiate with other corroborative evidence sec_1_274-5t temporary income_tax regs fed reg date petitioner claimed to have prepared a contemporaneous log or diary to record her travel meals and entertainment during however petitioner refused to produce copies of these logs or diaries because petitioner has clearly failed to meet the adequate_records requirement we must determine whether she has sufficiently substantiated her claimed travel and automobile deductions with other corroborative evidence petitioner deducted a total of dollar_figure for parking at the sacramento airport the only evidence offered to substantiate these expenses was a parking receipt for dollar_figure and petitioner's own vague testimony that these parking expenses were incurred in a business endeavor we hold that petitioner failed to substantiate these expenditures sufficiently petitioner claimed a deduction in the amount of dollar_figure for a motel room petitioner produced a copy of a room receipt dated june as evidence of this expenditure the receipt does not bear the name or location of the motel on brief petitioner claimed that the expenditure was for a motel in klamath falls oregon which is near a small community where one of her clients resided petitioner points to a billing statement in that client's file in which one line reads travel time and mileage and is dated date as corroborative evidence of the business_purpose of this expenditure we do not think that this sufficiently corroborates the time place and business_purpose for the expenditure as required by sec_274 petitioner claimed a deduction in the amount of dollar_figure for a room at the adobe resort motel in yachats oregon petitioner introduced a credit card statement listing the expenditure petitioner testified that the purpose of the trip was to investigate various plans for clients while she was there petitioner allegedly contacted a captain schones and spoke to him about the prospect of her clients' working in the fishing industry petitioner further testified that a majority of the trip was for business purposes while we think that petitioner has adequately substantiated the amount of the expense and the time and place such expense was incurred petitioner has introduced no evidence to corroborate her testimony as to the business_purpose of the trip accordingly we uphold respondent's determination petitioner claimed a deduction in the amount of dollar_figure which was paid to shingle travel agency for airline travel for renata to bakersfield california the check payable to shingle travel agency bears the notation rosa garcia conference petitioner testified that the purpose of renata's trip was to monitor a client's progress in a rehabilitation program at a brain damage facility in bakersfield this testimony was corroborated in part by the testimony of kathryn talley petitioner's office manager moreover renata's trip to bakersfield was only for the day we hold that petitioner has sufficiently substantiated the business_purpose for this expenditure and therefore allow a deduction for itdollar_figure petitioner claimed a deduction in the amount of dollar_figure for automobile expenses with respect to the vehicle that petitioner used in her business the only evidence introduced to substantiate this expenditure was a charge statement showing a payment to toyota of sacramento there is no evidence as to the business_purpose of the charge nor is there any evidence as to the amount of time petitioner used her automobile for business purposes other than her vague testimony that she used it constantly for business purposes accordingly we sustain respondent's disallowance of a deduction for this expenditure on date petitioner and mr maynard traveled to guatemala petitioner testified that the purpose of the trip was to improve her spanish and to become more familiar with guatemala so that she could place clients there petitioner further testified that mr maynard accompanied her as a busine sec_11petitioner appears to have deducted this expense twice-- once as a travel expense and once as cost_of_goods_sold we direct the parties to adjust for this in the rule computation consultant while in guatemala petitioner and mr maynard enrolled in the professional spanish language school which met for hours a day days a week petitioner enrolled for weeks and mr maynard enrolled for weeks petitioner returned from guatemala on date and mr maynard returned on date when a taxpayer's travel takes her outside the united_states sec_274 requires an allocation of all expenses in addition to the other substantiation requirements no deduction is allowed for those expenses that are not allocable to the taxpayer's trade_or_business sec_274 such allocation is not required however if the travel does not exceed week or the amount of time allocated to nonbusiness activities is less than percent of the total travel time sec_274 furthermore when a taxpayer's spouse accompanies her on a business trip expenses attributable to his travel are not deductible unless the taxpayer adequately shows that the spouse's presence on the trip has a bona_fide business_purpose other than the performance of some incidental service sec_1_162-2 income_tax regs the spouse must provide substantial services that are directly and primarily related to the carrying on of the taxpayer's business 418_f2d_895 9th cir the court in weatherford disallowed a deduction for the traveling expenses of a wife who did not work on her husband's wheat farm and who had no specific role in connection with the farm other than discussing business matters with her husband id similarly in the present case petitioner did not show that mr maynard had a specific role in connection with her business with respect to the trip to guatemala petitioner deducted dollar_figure which she paid to the hotel del lago in guatemala petitioner introduced a charge statement listing the charges to this hotel in order to substantiate the expenditures petitioner also deducted dollar_figure which she paid to the hotel sol-mor in guatemala petitioner introduced a receipt from the hotel that was made out to mr maynard and reflected the price of the room in quetzalsdollar_figure moreover petitioner deducted dollar_figure for the airline tickets to guatemala for mr maynard and herself for which she introduced boarding passes and mr maynard's airline ticket not only has petitioner failed to allocate her foreign_travel expenses between business and nonbusiness as required by sec_274 but petitioner has also failed to show that mr maynard's presence on the trip to guatemala had a bona_fide business_purpose see sec_1_162-2 income_tax regs accordingly we sustain respondent's disallowance of a deduction for petitioner's foreign traveling expenses 12the quetzal is the basic unit of currency in guatemala the receipt reflected an amount due of dollar_figure quetzals petitioner deducted an equivalent amount in u s dollars respondent has not challenged petitioner's exchange rate computation therefore we will accept it for purposes of deciding this issue in addition to her deductions for travel expenditures petitioner deducted dollar_figure for the spanish classes that mr maynard took while in guatemala and dollar_figure for parking at the airport in san francisco during her trip to guatemala we find that petitioner has not introduced adequate evidence to corroborate her testimony as to the business_purpose for these expenditures charitable_contribution_deduction next we must determine whether petitioner is entitled to a deduction for charitable_contributions in the amount of dollar_figure petitioner testified that she contributed approximately dollar_figure in cash to the roseville church of christ in addition to the amount that she had already substantiated by canceled checks petitioner claimed that she made weekly cash contributions in addition to her contributions by check because she did not want the church to know exactly how much she was giving sec_1_170a-13 income_tax regs provides certain recordkeeping requirements for charitable_contributions in general if a taxpayer makes a charitable_contribution of money in a taxable_year beginning after date the taxpayer shall maintain for each contribution one of the following i a cancelled check ii a receipt from the donee charitable_organization showing the name of the donee the date of the contribution and the amount of the contribution 13respondent has conceded that the cost of petitioner's spanish classes is a deductible expense iii in the absence of a canceled check or receipt from the donee charitable_organization other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution petitioner provided no written evidence of her contributions we therefore sustain respondent's determination disallowing petitioner's charitable deductions addition_to_tax - accuracy related penalty the final issue for decision is whether petitioner is liable for the accuracy-related_penalty for negligence or substantial_understatement_of_income_tax under sec_6662 sec_6662 imposes an addition_to_tax equal to percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 b the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence is defined as the lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 979_f2d_66 5th cir affg tcmemo_1991_510 marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 85_tc_934 there is a substantial_understatement_of_income_tax if the amount of the understatement for the taxable_year exceeds the greater of percent of the amount required to be shown on the tax_return or dollar_figure sec_6662 the amount of the understatement is reduced however if there was substantial_authority for the taxpayer's treatment of the item sec_6662 in order to satisfy the substantial_authority standard petitioner must show that the weight of authorities supporting her position is substantial in relation to those supporting a contrary position 91_tc_686 affd 893_f2d_656 4th cir sec_1 b income_tax regs petitioner has the burden of proving that respondent's determination of the accuracy-related_penalty is in error rule a 290_us_111 petitioner conceded that she is liable for the accuracy-related_penalty with respect to those items that she conceded at or before trial and on brief with respect to those items still in issue petitioner simply claims that her positions were supported by substantial authorities however petitioner provided no evidence to show that she was not negligent and she pointed to no authorities to support her position and bring her within the exception to the definition of substantial_understatement accordingly we sustain respondent's determination that petitioner is liable for the addition_to_tax under sec_6662 decision will be entered under rule
